 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CLIFTON J. MCDANIEL,                             No. 2:20-cv-00895-TLN-CKD P
12                          Plaintiff,
13             v.                                         FINDINGS & RECOMMENDATIONS
14       DANIELS, et al.,
15                          Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. On August 18, 2020, the court screened plaintiff’s

19   complaint and gave him the option of proceeding on the Eighth Amendment claims against

20   defendant Hood-Medland or of filing an amended complaint to fix the deficiencies with respect to

21   the remaining claims. ECF No. 11. Plaintiff was ordered to return the Notice of Election form

22   within 21 days. ECF No. 11. Plaintiff has failed to return the Notice of Election form and a

23   review of CDCR inmate records indicates that plaintiff is no longer in custody.1 See Lee v. City

24   of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (emphasizing that the court may take judicial

25   1
       On April 29, 2021, the court performed searches using plaintiff's full name and his prisoner
26   identification number on the California Department of Corrections and Rehabilitation’s inmate
     locator website, which yielded no records. See CDCR Inmate Locator,
27   https://inmatelocator.cdcr.ca.gov/search.aspx (utilizing search terms “McDaniel, Clifton J.” and
     then “BK6263”). Accordingly, this court takes judicial notice of the fact the plaintiff is no longer
28   incarcerated. See Fed. R. Evid. 201.
                                                       1
 1   notice of undisputed “matters of public record.”), overruled on other grounds by Galbraith v.

 2   Cnty. Of Santa Clara, 307 F.3d 1119, 1125-26 (9th Cir. 2002). Therefore, it appears that plaintiff

 3   has failed to comply with Local Rule 182(f), which requires that a party appearing in propia

 4   persona inform the court of any change of address.

 5          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 6   prejudice for plaintiff’s failure to keep the court apprised of his current address. See Local Rules

 7   182(f) and 110.

 8          These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

10   after being served with these findings and recommendations, plaintiff may file written objections

11   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

13   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

14   (9th Cir. 1991).

15   Dated: April 29, 2021
                                                      _____________________________________
16
                                                      CAROLYN K. DELANEY
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19   12/mcda0895.33a.modified.docx

20
21

22

23

24

25

26
27

28
                                                       2
